DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 04/26/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 3-4, 5-6, 7-9, 11-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2009/0317335), in view of Gulani et al (USP 10,147,314 B2) and further in view of Bradbury et al (US 2013/0039848).
Lin teaches methods of in vivo MR imaging with silica-gadolinium nanoparticles, comprising the steps of imaging a mouse with MRI to obtain a pre-contrast image (reference image), and administering the nanoparticles and imaging the whole mouse immediately, and at 5 hours, after injection (e.g., contrast enhanced image and further enhanced image) [example 16 and figure 27]. Lin also teaches imaging the particles using MRI/optical imaging, to obtain an image of contrast agent labeled cancer cells (e.g., enhanced image), and comparing them to a reference control image of contrast agents that do not bind to cancer cells (e.g., reference image), thereby allowing for diagnosis of the presence of cancer cells [63-66, example 17 and figures 27-28]. Lin teaches that such techniques can be used to image, diagnose and detect kidney cancer (e.g., a renal disorder) [0286-0287]. Lin teaches the nanoparticles eliminated from the environment [0236].
Lin teaches that the contrast agents are a polymer material, such as silica/siloxane conjugated to Gd-DTPA, where the chelating agent is grafted to the siloxane through Si-C bonding with 7.2 % Gd by mass (e.g., reads on instant claims 13, 3-4, 5-6, 7, 11-12, and 18) [see Lin at claims 1, 6-8, 13-17 and at example 6]. Concerning gadolinium, Lin teaches Gd3+ (e.g., reads on claim 19) [Lin at 0059-0060]. Lin teaches alternatively using DOTA as the chelating ligand (e.g., reads on the instant claim 8) [see Lin at claim 17]. Lin teaches that the particles further include fluorescent particles bound to the silica particle, as well as further surface agents, such as PEG or targeting antibodies (e.g., reads on the instant claim 9) [see Lin at claims 1 and 40-45]. 
Lin teaches that the particles have a diameter of 0.5-20 nm [0259].
Lin generally teaches kidney imaging, however, was silent the cortex, inner or outer medulla, as recited in claim 13. Lin teaches particle diameter, as discussed, but was not specific hydrodynamic diameter, as recited in claim 13. Lin generally teaches elimination from the environment, but was not specific elimination by the kidneys, as recited in claim 13.
Nevertheless, Gulani teaches [abstract and title] MRI-based kidney analyses, whereby contrast-enhanced imaging of the kidney monitors the transit of contrast materials through the intra-renal regions, the renal cortex, the medulla, and the collecting system of the kidneys. Cortical enhancement reflects the contrast within the renal vasculature; and, medullary enhancement reflects contrast in the renal tubules, in order to assess renal function, to determine renal sufficiency, reno-vascular disease, metabolic disorders and other conditions. By analyzing the enhancement of the contrast agent, clinically relevant parameters, including renal blood flow, glomerular filtration rate, cortical blood volume and medullary blood volume, may be measured [col 1, lines 25-28 and at line 49, bridging to col 2, line 3; col 4, lines 33-38; col 5, lines 50-56].
Since Lin teaches contrast enhanced MRI of renal disorders, it would have been prima facie obvious to one of ordinary skill in the art to include visualization of the cortex, inner or outer medulla within the teachings of Lin, as taught by Gulani. An ordinarily skilled artisan would have been motivated to gather clinically relevant parameters, in order to assess renal function, to determine renal sufficiency, reno-vascular disease, metabolic disorders and other conditions, as taught by Gulani [Gulani at col 1, lines 25-28 and at line 49, bridging to col 2, line 3; col 4, lines 33-38; col 5, lines 50-56].
Lin and Gulani were neither specific hydrodynamic diameter, nor elimination by the kidneys.
Bradbury teaches fluorescent silica based nanoparticles comprising 1-20 ligands conjugated to the nanoparticle, along with chelators (DOTA) bound to radionuclides, such as 177Lu and having a diameter of 1-8 nm in size that are detectable by PET, SPECT, MRI, optical imaging, and combinations thereof [claims 1, 3, 10-14]. Bradbury teaches that the particles identify a variety of diseases, including those in the kidney [0160]. Bradbury teaches that attached to the nanoparticles are chelators, such as 111In-DTPA-OC or [DOTA, Try3]octreotide, and that using small ligand numbers, of 1-20 or 1-6, helps to maintain a small hydrodynamic particle size (e.g., reads on instant claim 16) [0097-0098].
Bradbury teaches examples of particles having a size of 3-6 nm (e.g., reads on the hydrodynamic diameter limitation of the instant claim 13), further coated with PEG to prevent opsonization, and to improve agent clearance [example 2, 0165, 0297]. The properties of the nanoparticles enable excretion through the kidneys, as well as selective uptake and retention in tumors, compared with normal tissues. This, along with the lack of in vivo toxicity, results in a unique product that is promising for translation to the clinic [0075].
It would have been prima facie obvious to one of ordinary skill in the art to include a 3-6 nm hydrodynamic particle size within the combined teachings of Lin and Gulani, as taught by Bradbury. An ordinarily skilled artisan would have been motivated to provide for improved clearance of the particle from the patient, as taught by Bradbury [Bradbury; 0097-98, 0165, 0297, example 2].
It would have been prima facie obvious to one of ordinary skill in the art to include kidney elimination within the combined teachings of Lin and Gulani, as taught by Bradbury. The ordinarily skilled artisan would have been motivated by the lack of in vivo toxicity with kidney excretion, as well as by the promise for translation to the clinic, as taught by Bradbury [Bradbury; 0075].
The instant claim 13 recites a diameter of less than 10 nm.
The instant claim 4 recites a weight ratio of metal ion of at least 5 %.
The instant claim 17 recites a diameter of 1 to 5 nm.
The instant claim 18 recites a weight ratio of metal ion at from 5 % to 50 %.
The instant claim 19 recites a metal cation Mn+ with an integer ranging from 2 to 4.
Lin teaches diameters of 0.5-20 nm. Lin further teaches a metal ion at 7.2 % by mass. Lastly, Lin teaches Gd3+. Bradbury teaches hydrodynamic diameters of 3-6 nm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Lin, in view of Gulani and Bradbury, reads on claims 13, 3-4, 5-6, 7-9, 11-13 and 16-19.
Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive.
Applicant argued that Lin does not teach or suggest nanoparticles having an average hydrodynamic diameter of less than 10 nm that are eliminated by the kidney. Applicant argued that Gulani does not teach nanoparticles having diameters less than 10 nm.
The Examiner disagrees. Lin taught [0259] “in some embodiments, the diameter is less than 20 nm (i.e., between 19 nm and about 0.5 nm).” “In some embodiments, the nanoparticle is designed to degrade in the biological environment, for example in a living subject (e.g., a human patient), over time, allowing for the programmed clearance (i.e., elimination) of the nanoparticle from the environment” [0236]. In some embodiments, the environment was the kidney [0286-287]. Furthermore, Bradbury taught hydrodynamic diameter and kidney elimination [Bradbury; 0097-98, 0165, 0297, example 2].
Applicant argued that Bradbury relied upon PEG coating for renal clearance, which is in contrast with the present application, that does not rely upon a PEG coating.
The Examiner responds that PEG coating is not excluded by the present claims.

Applicant cited Goujon et al to argue that the ligand-grafting and PEG coating of Bradbury’s nanoparticles would have increased the hydrodynamic diameter.
The Examiner disagrees. Bradbury taught that [0098] the small number of the ligands attached to the nanoparticle helps maintain the hydrodynamic diameter of the nanoparticle, which meets the renal clearance cutoff size range. The hydrodynamic diameter of the disclosed nanoparticles was 3-6 nm [0165]. The PEG enabled attachment of ligands, to maintain the small hydrodynamic size that facilitated efficient renal clearance [0186].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2009/0317335), in view of Gulani et al (USP 10,147,314 B2) further, in view of Bradbury et al (US 2013/0039848) and further in view of Caravan et al (US 2012/0114557).
The 35 U.S.C. 103 rejection over Lin, Gulani and Bradbury was previously described.
Lin does not teach specifically targeting renal fibrosis.
Caravan teaches methods for imaging a mammal, comprising administering collagen binding peptides conjugated to imaging agents, in order to image renal fibrosis in a mammal [claim 111]. Caravan teaches using these conjugates to perform MRI imaging and PET/SPECT, and optical imaging [0012 and 0130]. Caravan teaches that renal fibrosis has an over-deposition of collagen, and is a common end of many renal disorders that early detection could improve the likelihood of reversing the disease [0151]. 
It would have been prima facie obvious to the person of ordinary skill in the art to include targeting agents in the particles (of Lin), that would allow them to target and provide enhancement of sites of renal fibrosis, as taught by Caravan. One of ordinary skill in the art would have been motivated to detect renal fibrosis in a patient, allowing for early detection, and thus treatment, of renal diseases. One of ordinary skill in the art would have had a predictable expectation of success in making this combination, as the prior art of Lin, Gulani and Bradbury teach conjugating targeting agents to MRI, radioactive and small contrast agents, in order to target kidney diseases.

Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive. 
Applicant argued that Caravan does not remedy the deficiencies of Lin, Gulani and Bradbury, to which the Examiner disagrees. Applicant argued that Caravan does not teach nanoparticles with an average hydrodynamic diameter of less than 10 nm, capable of renal visualization and clearance.
The Examiner responds that the combined teachings of Lin, Gulani and Bradbury teach the claimed nanoparticles, as previously discussed (see the Obviousness rejection over the instant claim 13).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612